                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

UNITED STATES OF AMERICA,
               Plaintiff,                              No. 18-CR-1015-CJW
vs.                                                            ORDER
MICHAEL JOSEPH DENNISON,
               Defendant.
                                ____________________

      On February 13, 2019, this matter came on for a detention hearing on Petition to
Revoke Supervision (Doc. 38), and a hearing on the Government’s request to have
defendant detained pending a revocation hearing before Judge C.J. Williams on February
19, 2019. The Government was represented by Assistant United States Attorney Justin
Lightfoot. Defendant appeared personally and was represented by his attorney, Cory
Goldensoph.
      For the reasons stated by the Court on the record at the time of hearing, the Court:
(1) finds probable cause to believe defendant violated the conditions of release by
engaging in violations including: Failure to Comply with Residential Reentry Center
Rules; and (2) grants the government’s request for detention, finding the defendant failed
to carry his burden of proving by clear and convincing evidence that he does not pose a
danger to the community.
      Defendant shall be detained and remain in the custody of the United States Marshal
pending a final revocation of supervised release hearing scheduled for February 19, 2019,
before Judge C.J. Williams.
      IT IS SO ORDERED this 13th day of February, 2019.
